Proceeding pursuant to CPLR article 78 to review a determination of the Police Commissioner of the City of New York, dated June 2, *7521997, which adopted the recommendation of a Hearing Officer, made after a hearing, finding that the petitioner was guilty of certain charges and specifications in that he wrongly divulged confidential law enforcement information, and terminated him from his position as a police officer.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The determination was supported by substantial evidence (see, Matter of Lahey v Kelly, 71 NY2d 135; 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176). The conflicting testimony presented at the hearing raised issues of credibility for the Hearing Officer to resolve (see, Matter of Berenhaus v Ward, 70 NY2d 436; Matter of Schurr v Wingate, 243 AD2d 571; Matter of LaCanfora v Lloyd, 229 AD2d 496). This record provides no basis to disturb the Hearing Officer’s resolution of those issues in favor of the respondents.
The petitioner’s remaining contentions are without merit. O’Brien, J. P., Friedmann, Florio and McGinity, JJ., concur.